REASONS FOR ALLOWANCE
1.	Claims 10 – 25 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Applicants amend claim 18 to overcome the rejection of the claims under 35 U.S.C. 112(b) as being indefinite.
	Claims 18 and 22 have been amended to overcome the claim objections.
	Papasakellariou et al. (US Pub. No. 2014/0064214), in the same field of endeavor as the present invention, disclose methods and apparatus are described for a base station to transmit and for a User Equipment (UE) to detect a Physical Downlink Control CHannel (PDCCH) conveying a Downlink Control Information (DCI) format scheduling data reception or data transmission by the UE. The base station transmits a PDCCH and the UE decodes candidate PDCCHs using a number of Control Channel Elements (CCEs) from a first set of CCEs for a first DCI format and using a number of CCEs from a second set of CCEs for a second DCI format depending on a maximum code rate for the DCI format transmission or on a scheduling bandwidth (abstract).
However, Papasakellariou et al. do not disclose the claimed features as recited in claims 10, 14, 18 and 22 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 10 - 25.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473